Citation Nr: 1433058	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-16 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the termination of compensation benefits effective May 18, 2005, was proper, and whether the overpayment was properly created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served on active duty from December 1994 to December 1997.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 decision of the Phoenix, Arizona VA Regional Office (RO).

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  On May 18, 2005, a warrant was issued by the Pima County Sheriff's Department in Tucson, Arizona for obstructing justice.

2.  The FFP-3 VA Investigative Summary does not indicate an National Crime Information Center (NCIC) offense code regarding the Veteran's warrant.

3.  An order from the Superior Court of Arizona, Pima County, Tucson dated in October 2005 indicates that the Veteran was sentenced for a Class 6 offense committed in March 2005 and sentenced to probation.  

4.  An Order from the Arizona Superior Court, Pima County dated in February 2006, indicates that the Veteran was sentenced for violation of probation.

5.  A Report of Contact dated in April 2010 indicates that the Veteran's warrant was cleared on November 5, 2008.




CONCLUSION OF LAW

The termination of compensation benefits effective May 18, 2005, was not proper, and the overpayment was not properly created.  38 U.S.C.A. §§ 5112, 5313B (West 2002); VBA Letter 20-14-09 (June 23, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962 (2013). 

VA regulations provide that compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or 

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 

38 C.F.R. § 3.665(n) (2013).

The term felony includes a high misdemeanor under the laws of the State which characterizes as high misdemeanors offenses that would be felony offenses under Federal Law.  38 C.F.R. § 3.665(n)(3) (2013).

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question, and if there was no legal entitlement, it must then be shown that VA was not solely responsible for the Veteran being paid benefits erroneously.  If the debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error, and consequently there would be no overpayment charged to the Veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2), 21.7635(q)(2) (2013); see Erickson v. West, 13 Vet. App. 495, 499 (2000). 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his/her failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

In June 2014 the Undersecretary for Benefits issued new fugitive felon policy and proceedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape
4902 - Flight to avoid prosecution
4999 - Flight-escape
5011 - Parole violation
5012 - Probation violation
8101 - Juvenile offender abscond while on parole
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if:  A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon.  

The VA Office of Inspector General Fugitive Felon Program identified that the Veteran had a warrant.  The warrant was found to have been issued by the Pima County Sheriff's Department, Tucson, Arizona, in May 2005 for obstructing justice.  The FFP-3 form did not reveal NCIC offense code.

An order from the Superior Court of Arizona, Pima County, Tucson dated in October 2005, regarding the same case number as identified in the FFP-3, indicates that the Veteran was sentenced for a Class 6 offense committed in March 2005 and sentenced to probation.  

An Order from the Arizona Superior Court, Pima County dated in February 2006, indicates that the Veteran was sentenced for violation of probation.

In June 2008 the RO terminated benefits for the Veteran, effective May 18, 2005, due to his status as a fugitive felon, and notified the Veteran that a calculation of overpayment would follow.  Thereafter, in July 2008 the Veteran was notified that he was overpaid $4,237.80.

In February 2009 the Veteran reported that he did not understand how the VA knew about the warrant from November 2005 and that they still continued to pay him money.  

In April 2009 the Veteran reported that he did not know about the warrant.  

A Report of Contact dated in April 2010 indicates that the Veteran's warrant was cleared on November 5, 2008.

An April 2010 letter indicates that the Veteran's benefits were resumed effective November 5, 2008, the date the warrant issuing agency confirmed the warrant was cleared.  

In April 2012 the Veteran asked why it took three years for the VA to stop payment.  The Veteran reported that when he paid his 2008 taxes the government kept the money.  Again, the Veteran reported that he did not know that he had a warrant.

At a hearing before the undersigned Veterans Law Judge in March 2014, the Veteran reported that his warrant was for traffic tickets and that the warrant was resolved around August 2005 when he detained and kept in jail after being arrested for driving without plates.  

Affording the Veteran the benefit of the doubt, the Veteran's benefits from May 18, 2005, to November 4, 2008, were not properly terminated, and therefore, the overpayment was not properly created.  It is not disputed that the Veteran had a warrant issued for his arrest on May 18, 2005.  However, although the FFP-3 prepared by VA Office of Inspector General reports that the warrant was issued for obstructing justice, the form does not report any NCIC offense code, including one of the seven codes currently identified as indicating flight or a probation or parole violation.  As such, the Board finds that based upon the June 2014 interpretation of 38 U.S.C.A. § 5313B, and the lack of the NCIC offense code, the termination of the Veteran's benefits and subsequent creation of overpayment is not valid.

In addition, the Board notes that the Veteran has argued that he was not aware of the warrant.  Furthermore, the evidence does not clearly support that the Veteran was fleeing prosecution.  Rather, the Veteran was arrested and sentenced to probation, for the case number for which the warrant was issued, in October 2005.

Therefore, affording the Veteran the benefit of the doubt, the Board finds that the termination of compensation benefits effective May 18, 2005, was not proper, and the overpayment was not properly created.


ORDER

The termination of compensation benefits effective May 18, 2005, was not proper, and the overpayment was not properly created.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


